DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title should not refer to the purported merits of the invention and should not compare the invention with the prior art (i.e., the term “novel” should not be used). Furthermore, is unclear to what the term “sheet” refers and why the term “trailer” is used. One of ordinary skill in the art would presume that a “trailer” is hitched to and hauled by another vehicle. 
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
Claim Objections
Claims 1 – 8 are objected to. Claims 1 – 8 include reference characters which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Applicant’s use of “a”, “b”, “c”, and “d” to refer to different claim elements (e.g., tri-glide button a, sliding sleeve b, etc.) is misleading. It is unclear if the letters are meant to be reference characters. See the rejection under 35 U.S.C. 112(b) below.
Proper idiomatic English should be used. Articles should be used before claim elements (e.g., in claim 1, line 1: “-comprising a pocket component (1), a front-frame component (2) . . .”). The lack of articles raises issues of indefiniteness (see below), as it is often unclear if applicant is referring to a new element or a previously recited element.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “trailer” is used throughout the claims and specification to refer to an apparent standalone vehicle, while the accepted meaning would be a vehicle hitched to and hauled by another vehicle. The term is indefinite because the specification does not clearly redefine the term.
As above, with respect to the title, it is unclear why the invention is described in the claims as a “sheet folding trailer”. It appears to neither comprise or be designed to carry “sheets”. Use of the term “novel” is narrative and the term should not be used in the claims.
Throughout the claims, the lack of articles before claim elements makes it unclear if the claim elements are newly recited or referring to previously recited elements, or if one or multiple elements are recited.
The term “tri-glide button” is used to refer to an element that one of ordinary skill in the art would not understand to be a “button”. Furthermore, it is unclear what the term “tri” is  meant to convey. The specification does not clearly define the term. For the purposes of examination, the term is assumed to refer to a buckle.
The term “elbow” is used in the claims, which one of ordinary skill in the art would understand to be an element having a substantially 90-degree bend. However, as best understood, the specification and drawings show an element with no such bend.
In claim 1, applicant recites a mesh belt in line 14 and a mesh belt in line 16. Applicant further recites “four mesh belts” in line 16. It is unclear if the mesh belts recited in lines 14 and 16 are the same mesh belt, and if said mesh belts are counted as part of the four recited later in line 16.
Throughout the claims, the use of “a”, “b”, “c”, and “d” to refer to different claim elements (e.g., tri-glide button a, sliding sleeve b, etc.) is misleading. It is unclear if the use of “a/b/c/d” is meant to convey any particular structure or distinction from other similarly-named elements or if it is simply a reference character (if so, it is unclear why it is used in addition to the reference characters in parentheses).  
In lines 23 – 24 of claim 1, the three horizontal tubes are defined as having “different lengths” and being “vertically arranged”. It is unclear if each tube is a different length than the others (i.e., three different lengths) and how the tubes are “vertically arranged”, as neither feature appears to be shown in the drawings or described in the specification. 
In claim 1, line 28, the limitation “the sliding sleeves are provided with four” is indefinite. It is unclear if another claim element is meant to follow the term “four”, or if there are four sliding sleeves. 
In claim 3, the limitation “two sets of bottom-frame U-shaped hinge are arranged”. It is unclear what constitutes a “set”.
Allowable Subject Matter
Claims 1 – 8, as best understood by the examiner, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the claimed invention. Stevenson (US 2011/0204598) provides the closest prior art, disclosing the claimed pocket component, wheel components, handle component, drive tube component, and sliding sleeves, but does not disclose: front- and rear-frame U-shaped tubes, tri-glide buttons, or bottom-frame horizontal tubes, arranged as claimed. Sun (US 10,090,712) discloses a folding wagon having front- and rear-frame U-shaped tubes, front and rear bottom-frame horizontal tubes, each comprising three horizontal tubes of different lengths (Fig. 1). However, one of ordinary skill in the art would not have been motivated to modify the wagon of Stevenson to include the front, rear, and bottom frame of Sun, as such a modification would inhibit the lateral folding of the wagon of Stevenson.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/Primary Examiner, Art Unit 3618